Title: To James Madison from Albert Gallatin, 26 February 1808
From: Gallatin, Albert
To: Madison, James



Sir,
Treasury Department 26th. Feby. 1808

I have read Mr de Foronda’s letter of the 20th. inst., and the bill of Congress to which it refers.
So far from the title, or body of the bill containing any expressions liable to misconstruction, the whole is predicated on the actual state of things without any reference to any claims which the United States may have on territories not in their actual possession.  The town of Mobile as well as all that part of the bay & river of the same name which lies south of the 31st. degree of latitude is therefore considered, as it has heretofore been, as being a Spanish & foreign port.  The inhabitants of the american district of Mobile, which includes all the waters of that name, north of the 31st. degree of latitude, & the custom house of which is Fort Stoddart, have complained that they were obliged to pay duties on goods imported from New Orleans or from other ports of the United States.  For as they would not receive those goods, except by passing through that part of the river which is in the possession of Spain and even sometimes landing at the town of Mobile, the collector of Fort Stoddart has considered those goods as if imported from a Spanish port & demanded the usual duties.  And in the same manner the cotton & other products of the American Settlements on Mobile, being necessarily carried through the Spanish part of the river, in their way to New Orleans, are, on their arrival at the last place, considered as if imported from a Spanish port and liable to the payment of duties.  It is evident that the complaint of the inhabitants arises from the principle uniformly adopted by this Government, to consider all the territories in the possession of Spain as belonging to Spain, notwithstanding any claims on the part of the United States to such territory.
The bill intended to remedy the just complaint of our citizens, and a copy of which is enclosed, is predicated on the same principle, and simply enacts that no duties shall be collected on the goods transported in the manner above described, although they shall have passed through the territories in possession of Spain & been landed on their passage at the town of Mobile or its vicinity.
Although I cannot understand how any doubt could have arisen on this Subject, or why any explanation is necessary in relation to a bill altogether of a domestic nature, and in which Spain has no greater concern than in a law which would exempt from duty goods imported into the United States from Havannah or any other Spanish port; yet I have been induced to communicate this explicit detail because similar, &, permit me to add, equally unfounded misapprehensions & misconstructions of a former law having been entertained by Mr. de Foronda’s predecessor, I wish that a similar result may be prevented & that nothing in our revenue laws may receive an erroneous construction, calculated to renew unjust suspicions of the intentions of the Government of the United States.  I have the honor to be With the highest respect Sir Your obedient Servt.

Albert Gallatin

